                                                                                                         FILED
                                                                                                2019 Sep-25 AM 09:09
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ALEX NATHAN MITCHELL,                             )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )       Case No. 2:16-CV-8075-KOB
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Defendant.                                 )


                                  MEMORANDUM OPINION

       This matter comes before the court on Alex Nathan Mitchell’s motion to amend (pursuant

to Federal Rule of Civil Procedure 59(e)), the court’s denial of his 28 U.S.C. § 2255 habeas

petition. (Doc. 16.) Mr. Mitchell asks the court to both reconsider the ruling in light of Weeks v.

United States, 930 F.3d 1263 (11th Cir. 2019) and grant a certificate of appealability. The

Government responded to the motion (Doc. 18), and Mr. Mitchell replied (Doc. 20).

       This court’s memorandum opinion of July 22, 2019 explained in detail the lengthy

procedural history of this case—and the even lengthier evolution of federal appellate courts’

treatment of the Armed Career Criminal Act. (Doc. 13.) The narrow issue presented on this

motion is whether the Eleventh Circuit’s decision in Weeks—which allows a court contemplating

a Johnson movant’s ACCA sentence enhancement to consider the appeals record—entitles Mr.

Mitchell to habeas relief. For the reasons explained below, the court finds that Mr. Mitchell is

not entitled to relief will DENY the motion and request for a certificate of appealability.

       Standard of Review

       Motions filed under Rule 59(e) to alter or amend a judgment require “newly discovered

evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

                                                 1
2007). An intervening change in controlling law—as Mr. Mitchell alleges here—may qualify a

matter for reconsideration. Summit Medical Center of Alabama, Inc. v. Riley, 284 F. Supp. 2d

1350, 1353 (M. D. Ala. 2003). The decision to grant a Rule 59 motion lies within the discretion

of the district court and is subject to review for abuse of discretion. Arthur, 500 F.3d at 1343.

       Discussion

       The Armed Career Criminal Act provides that a person who violates 18 U.S.C. § 922(g)

and has three prior violent felony or serious drug offense convictions shall face an enhanced

sentence. 18 U.S.C. § 924(e)(1). A “violent felony” is a crime punishable by imprisonment for

more than one year that

       (i) has as an element the use, attempted use, or threatened use of physical force
       against the person of another; or
       (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
       involves conduct that presents a serious risk of physical injury to another.

Id. § 924(e)(2)(B). Historically, courts interpreted this section as containing three clauses, each

describing a discrete type of violent felony. Subsection (i) is called the “elements clause”

because predicate offenses under this clause must include one of the three stated elements in

Subsection (i). Subsection (ii) is split into two clauses: the (a) “enumerated offenses clause”

specifically lists “burglary, arson, or extortion,” or a crime that “involves use of explosives”; and

(b) the “residual clause,” somewhat of a catch-all, refers to those crimes that “otherwise

involve[] conduct that presents a serious risk of physical injury to another.” In 2015, the U.S.

Supreme Court in Johnson v. United States, 135 S. Ct. 2551 (2015) ruled that the residual clause

is unconstitutionally vague.

       On July 22, 2019, when reviewing Mr. Mitchell’s § 2255 petition in light of Johnson,

this court noted that the sentencing court relied on the elements clause, yet on appeal, the

Eleventh Circuit upheld the ACCA enhancement by referring only to the residual clause.

                                                  2
          On the same day as this court’s opinion, the Eleventh Circuit issued Weeks. Most relevant

to the instant motion, the Eleventh Circuit held that

          when a § 2255 movant raising a Samuel Johnson claim has challenged his ACCA
          sentence enhancement on direct appeal, the § 2255 court may consider the record
          through the time of the direct appeal, and the relevant legal precedent through that
          time in determining whether the claimant has proved more likely than not that his
          enhancement was caused solely by the residual clause.

Weeks, 930 F.3d at 1275. To demonstrate the need for expanding the range of evidence that a

court may consider, the Eleventh Circuit presented a hypothetical in which the sentencing court

held that a predicate offense met the elements clause, but the appellate court expressly disagreed

and relied solely on the residual clause in finding that the predicate offense constituted a violent

felony. Id. at 1275 n.9. Under such circumstances, “common sense dictates that the direct appeal

must be considered to ascertain the ultimate cause of the enhancement.” Id. at 1275 (emphasis

added).

          No such express disagreement applies here, as the Eleventh Circuit’s affirmation of Mr.

Mitchell’s ACCA enhancement did not consider the sentencing court’s finding that the elements

clause applied. In fact, the parties on appeal did not discuss the applicability of the clauses and

the appellate opinion never mentioned either the elements clause or the enumerated offense

clause.

          Seizing on the appellate court’s silence regarding the elements and enumerated offense

clauses, Mr. Mitchell argues that once this court considers the fact that the Eleventh Circuit

actually relied on the residual clause, this court must find, by a preponderance of the evidence,

that the Eleventh Circuit could have only relied on the residual clause.

          Yet the facts of this case indicate that the Eleventh Circuit could have relied on the

elements clause. As the Weeks opinion explained, “A § 2255 claimant raising a Samuel Johnson



                                                    3
claim and referencing evidence from the period of direct appeal must still show that it is more

likely than not that the direct appeal panel could have only relied on the residual clause”

(emphasis original; quotation marks omitted).

       Little imagination is required to envision a Venn diagram in which all three ACCA

clauses envelop a single violent felony; the clauses are not mutually exclusive. So just because

the Eleventh Circuit found that the residual clause applied to Mr. Mitchell’s ACCA enhancement

does not mean that the Eleventh Circuit could not have found the elements clause also applied—

especially because the sentencing court concluded that all three of Mr. Mitchell’s convictions

qualified for ACCA enhancement under the elements clause.

       Contemplating the instant scenario with uncanny precision, the Eleventh Circuit in Weeks

explained that an

       appellate opinion that merely cites to the residual clause in affirming the claimant’s
       ACCA enhancement and does not address whether the elements clause could also
       serve as a basis for the enhancement will not carry a claimant’s burden unless there
       is other evidence making it more likely than not that only the residual clause was
       relied upon.

Weeks, 930 F.3d at 1275.

       Here, the appellate opinion cited to the residual clause and did not address whether the

elements clause could also serve as a basis for the enhancement. And the sentencing court only

cited the elements clause when considering Mr. Mitchell’s predicate offenses. Because Mr.

Mitchell provides no other evidence beyond these facts, he has not met the preponderance of the

evidence standard requiring him to show that the residual clause was the sole cause of his ACCA

enhancement. For this reason, Mr. Mitchell’s motion to amend will be DENIED.

       For this same reason, the court will DENY Mr. Mitchell’s request for a certificate of

appealability. The court may issue a certificate of appealability “only if the applicant has a made



                                                 4
a substantial showing of the denial of a constitutional right.” 28 U.S.C. 2253(c)(2). To make such

a showing, Mr. Mitchell must show that “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,

484 (2000), or that “the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This court

finds Mr. Mitchell’s claims satisfy neither standard.

       Mr. Mitchell asks the court to certify two questions; the first is whether this court can

consider the Eleventh Circuit’s reliance on the residual clause for Mr. Mitchell’s ACCA

enhancement. (Doc. 16 at 5.) The answer to this question is yes. Weeks holds that a district court

may consider all relevant information, including the direct appeal. Mr. Mitchell next asks

whether he has proven, by a preponderance of the evidence, that his sentence enhancement

depended only on the residual clause. Id. Yet the Eleventh Circuit, on direct appeal, did not

address whether the elements clause could apply, and Mr. Mitchell provided no additional

information to suggest that the residual clause could be the sole basis for his ACCA

enhancement; this means that the answer to the second question is no. Because reasonable jurists

could not disagree on this matter and Mr. Mitchell provides inadequate encouragement to

proceed further, the court cannot certify these questions.

       Conclusion

       For the reasons discussed above, the court will DENY Mr. Mitchell’s motion to amend

and request for a certificate of appealability. The court will enter a separate order consistent with

this memorandum opinion.




                                                  5
DONE and ORDERED this 24th day of September, 2019.



                               ____________________________________
                               KARON OWEN BOWDRE
                               CHIEF UNITED STATES DISTRICT JUDGE




                                  6
